December 15, 2020




                                                           Supreme Court

                                                           No. 2019-115-Appeal.
                                                           (WC 18-589)


          BI Boat Basin Associates, LLC       :

                        v.                    :

            Sky Blue Pink, LLC, et al.        :


                                         OPINION

          NOTICE: This opinion is subject to formal revision before publication in
          the Rhode Island Reporter. Readers are requested to notify the Opinion
          Analyst, Supreme Court of Rhode Island, 250 Benefit Street, Providence,
          Rhode Island 02903, at Telephone (401) 222-3258 or Email:
          opinionanalyst@courts.ri.gov, of any typographical or other formal errors
          in order that corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-115-Appeal.
                                                        (WC 18-589)


    BI Boat Basin Associates, LLC        :

                   v.                    :

      Sky Blue Pink, LLC, et al.         :


            Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                   OPINION

      Justice Flaherty, for the Court. In 2015, a partition action was commenced

in Superior Court to settle an intrafamily property dispute among several

descendants of Eleanor Mott, who had descended from the original settlers of New

Shoreham, Rhode Island. A special master was appointed in that partition action to

manage the businesses of the various properties that were subject to partition. One

of those properties, a marina, had been leased by the special master to the plaintiff,

BI Boat Basin Associates, LLC. In October 2018 the special master, citing a

termination provision in the lease, terminated the plaintiff’s lease because a bona

fide purchaser had agreed to purchase the various properties during the course of the

partition proceeding, a proceeding in which the plaintiff had participated. The

plaintiff, who was the lessee of the marina, then initiated a separate action in the



                                         -1-
Superior Court to challenge the special master’s authority to terminate its lease. The

hearing justice granted summary judgment in favor of the purchasers of the marina,

after finding that the plaintiff’s claims were barred by the doctrine of res judicata.

The plaintiff timely appealed to this Court.

      This case came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not

summarily be decided. After considering the parties’ written and oral submissions,

and after reviewing the record, we conclude that cause has not been shown and that

this case may be decided without further briefing or argument. For the reasons set

forth in this opinion, we affirm the judgment of the Superior Court.

                                          I

                                 Facts and Travel

      On March 13, 2015, James Mott, John Mott, and George Mott (the Motts),

along with Susan Mott Pike, filed a petition to partition real estate with respect to

certain parcels of land in New Shoreham, to which they held ownership interests as

tenants in common with their brother, Peter Mott, who was named as the defendant

in that action, No. WC-2015-0126. A special master was appointed and empowered

to negotiate and enter into leases with respect to “all of the relevant businesses[.]”

The special master was also authorized by the court to “execute Lease Agreements

for the BI Boat Basin Associates, LLC seasonal lease[.]”



                                         -2-
      On February 3, 2018, the special master, on behalf of the Motts, Susan, and

Peter (collectively “Landlord”), entered into a lease agreement with plaintiff to lease

a marina for two consecutive one-year terms.1 Importantly, section 7 of the lease,

captioned “right of termination,” provided that “[t]he Landlord * * * reserves his

right to terminate this Lease after one (1) year or any renewal thereof in the event

that Landlord secures a bona fide purchaser of the premises or Tenant fails to make

the capital improvements in year one contemplated in the within Lease

Agreement[.]”

      During the course of the partition proceeding, a hearing was held at which the

special master, who also had been appointed as commissioner, was authorized to sell

the properties in dispute.2 The commissioner conducted an auction for the sale of

the several parcels of property, which included the marina. The Motts, in an apparent

attempt to buy out their siblings, Susan and Peter, placed a credit bid to purchase the

property for $19 million. The plaintiff also submitted a bid to purchase the property;

plaintiff’s bid was $19.5 million. The Motts ultimately matched plaintiff’s offer of

$19.5 million. In addition, the Motts’ bid incorporated features that plaintiff was

unwilling to offer, including that the closing would take place within ninety days.



1
  The Court will refer to Susan Mott Pike and Peter Mott by their first names to avoid
confusion; no disrespect is intended.
2
  The special master was appointed as commissioner by an order of the Superior
Court entered on December 29, 2017, in the partition action.

                                         -3-
Ultimately, the Motts’ bid was accepted, after the court found that the Motts’

proposal was “in the best interest of all parties[.]”

      In June 2018 the Motts moved the court for an extension to close on the

property. As a result, plaintiff filed a petition for reconsideration of its offer to

purchase the property, and counsel for plaintiff entered an appearance in the partition

proceeding. A hearing on the Motts’ motion for an extension was held on July 16,

2018. Although plaintiff had not formally moved to intervene in the case, the

hearing justice nonetheless allowed plaintiff to be heard on its petition for

reconsideration at that hearing. In doing so, the hearing justice said, “I’m not going

to allow your petition, but I’m going to allow you, because I think it is the same

thing, to be heard * * * I’ll let you be heard on that even though you’re not a party.”

Counsel for plaintiff also discussed his client’s interest in the matter at that hearing,

during the following colloquy with the hearing justice:

             “THE COURT: * * * I thought Block Island Boat Basin
             was the tenant?

             “[PLAINTIFF’S COUNSEL]: They are. They are the
             tenant * * * and they have a lease and it goes with the sale
             * * * but the lease is for two years and it is subject to the
             contingency.

             “THE COURT: It is an option to purchase—to terminate.

             “[PLAINTIFF’S COUNSEL]: Correct, there is an
             interest here, both as to leaseholder and as, well, as the
             bidder. * * *



                                          -4-
             “THE COURT: I’m letting you argue, now you can get to
             the merits.”

      Just prior to the conclusion of the hearing, plaintiff’s counsel asked the court,

“Would the [c]ourt entertain a formal motion to intervene on the part of my client?”

The court responded, “File a motion and I’ll hear it on August 6th.” The plaintiff

did not file a motion to intervene. At the conclusion of the hearing, the hearing

justice denied plaintiff’s petition for reconsideration and agreed to extend the closing

date by thirty days for the Motts to purchase the property.

      On September 7, 2018, after the special master filed a petition for instructions

with the court seeking authority to sell the property, the hearing justice issued an

order authorizing the special master to execute a commissioner’s deed to the

property to defendant Sky Blue Pink, LLC (Sky Blue), as nominee for the Motts.

The order also required the Motts, Susan, and Peter to execute and deliver a

quitclaim deed to Sky Blue at the closing.

      The closing took place in early October 2018, and, on October 15, 2018, the

special master/commissioner dispatched a lease-termination notice to plaintiff. The

termination notice advised plaintiff that the special master had “secured a bona fide

purchaser to purchase the Premises” and that “[p]ursuant to Section 7 of the Lease

* * * the Landlord is exercising the option to Terminate the Lease[.]”3


3
 Although there has been some suggestion that plaintiff failed to demonstrate the
completion of capital improvements to the marina, thereby providing an independent

                                          -5-
      The plaintiff initiated the present litigation in the Superior Court on November

13, 2018. In its amended complaint, plaintiff named as defendants the Motts, Sky

Blue, and Peregrine Group, LLC, with Nekick Associates, LLC named as intervenor

defendant (defendants).4 The plaintiff’s claims against defendants centered on

whether Sky Blue had properly been qualified as a bona fide purchaser, which

plaintiff argued was a requirement under the termination provision of the lease. The

defendants filed motions to dismiss, which the hearing justice converted to motions

for summary judgment.       In their motions, defendants alleged, inter alia, that

plaintiff’s claims were barred by the doctrines of collateral estoppel and res judicata.

      The hearing justice rendered a bench decision on January 4, 2019. In that

decision, the hearing justice denied defendants’ motions for summary judgment on

collateral estoppel grounds but granted their motions based on the doctrine of res

judicata. In doing so, the hearing justice concluded that plaintiff’s claim arose from

a series of transactions that originated in the partition proceeding and that plaintiff

should have, but did not, raise those concerns about the lease in that proceeding after



basis for the termination of the lease, it is apparent from the record that the
termination of the lease was predicated solely on the fact that a bona fide purchaser
had been secured.
4
  Nekick Associates, LLC is the successor in interest to plaintiff as lessee and
intervened in this action. Peregrine Group, LLC and John and/or Jane Does 1-3 were
also named as defendants in plaintiff’s amended complaint, although it appears from
the record that these defendants have no interest in the matter and, as such, plaintiff
has not pressed any argument against them.

                                          -6-
the purchase and sale agreement was approved by the court and before the closing

took place. The plaintiff timely appealed.

         Before this Court, plaintiff argues that the hearing justice erred by granting

defendants’ motions for summary judgment on res judicata grounds. The plaintiff

maintains that not all materially operative facts were in existence at the time the

partition proceeding was commenced and that any challenge to the status of Sky

Blue as a bona fide purchaser did not become justiciable until such time that plaintiff

received the lease-termination notice with respect to the marina. In the alternative,

plaintiff urges us to adopt an exception to our transactional rule, under which res

judicata would not operate to bar claims arising from rights that were acquired

during the course of a prior action but after the complaint in that action had been

filed.

                                           II

                                  Standard of Review


         “It is well established that this Court reviews a grant of summary judgment de

novo.” Moore v. Rhode Island Board of Governors for Higher Education, 18 A.3d

541, 544 (R.I. 2011). “We view the evidence in the light most favorable to the

nonmoving party, and ‘if we conclude that there are no genuine issues of material

fact and that the moving party is entitled to judgment as a matter of law,’ we will




                                          -7-
affirm the judgment.” Id. (brackets omitted) (quoting Berman v. Sitrin, 991 A.2d

1038, 1043 (R.I. 2010)).


                                          III

                                       Analysis

      The plaintiff contends that the hearing justice should not have dismissed its

claims against defendants based on the doctrine of res judicata. “Res judicata, or

claim preclusion, bars the relitigation of all issues that were tried or might have been

tried in an earlier action.” JHRW, LLC v. Seaport Studios, Inc., 212 A.3d 168, 177

(R.I. 2019) (quoting Reynolds v. First NLC Financial Services, LLC, 81 A.3d 1111,

1115 (R.I. 2014)). “It is our well-settled principle that ‘res judicata serves as a bar

to a second cause of action where there exists: (1) identity of parties; (2) identity of

issues; and (3) finality of judgment in an earlier action.’” Id. (brackets omitted)

(quoting Goodrow v. Bank of America, N.A., 184 A.3d 1121, 1126 (R.I. 2018)). The

plaintiff does not challenge the hearing justice’s conclusions with respect to the

identity of parties or finality of judgment. Consequently, we focus our analysis

solely on whether there exists identity of issues that were raised in the partition

proceeding and in this action.5


5
 The partition proceeding remains pending before the Superior Court, as it was when
plaintiff initiated the present litigation. James W. Mott, et al. v. Peter J. Mott, C.A.
No. WC-2015-0126. Although no final judgment has entered in that case, the sale
of the marina in that proceeding was an interlocutory order concerning the sale of

                                          -8-
      “[T]his Court has adopted the transactional rule governing the preclusive

effect of the doctrine of res judicata.” Seaport Studios, Inc., 212 A.3d at 178 (quoting

Goodrow, 184 A.3d at 1127). “The transactional rule provides that all claims arising

from the same transaction or series of transactions which could have properly been

raised in a previous litigation are barred from a later action.” Id. (quoting Goodrow,

184 A.3d at 1127). “What constitutes a transaction or a series of connected

transactions is to be determined pragmatically, giving weight to such considerations

as whether the facts are related in time, space, origin, or motivation, whether they

form a convenient trial unit, and whether their treatment as a unit conforms to the

parties’ expectations.” Id. (quoting Goodrow, 184 A.3d at 1127).

      In this case, we are satisfied that the requirements of the transactional rule

have been met. As an initial matter, any question with regard to whether a bona fide

purchaser had been secured could have been properly raised by plaintiff in the

partition proceeding, at the July 16, 2018 hearing on the Motts’ motion for an

extension. When plaintiff entered an appearance in the partition proceeding prior to

that hearing, it was well aware of the potentially adverse consequences that a transfer

of the property to another who had been found by the court to be a bona fide



real property and, thus, appealable “in like manner as from a final judgment[.]” See
G.L. 1956 § 9-24-7 (“[w]henever * * * a sale of real or personal property ordered,
by an interlocutory order or judgment * * * an appeal may be taken from such order
or judgment to the Supreme Court in like manner as from a final judgment”).

                                          -9-
purchaser could have had on its lease. Moreover, the hearing justice agreed not only

to hear plaintiff on the merits of its arguments on its petition for reconsideration

during that hearing, but he also granted plaintiff the opportunity to move to intervene

in the matter. Under these circumstances, there was no barrier preventing plaintiff

from raising the issue that Sky Blue was not a bona fide purchaser, as was required

by the termination provision of the lease. See G.L. 1956 § 9-30-3 (“A contract may

be construed either before or after there has been a breach thereof.”).

      Having determined that the issue that plaintiff now seeks to litigate could have

been raised in the partition proceeding, we turn our attention, employing a pragmatic

approach, to whether plaintiff’s claim arises from the same transaction or series of

transactions that were before the court in the partition proceeding. At the outset, we

recognize that the very existence of the lease arose from the partition proceeding;

the lease related to property that was being partitioned in that proceeding, and the

justice who presided over that proceeding authorized the special master to enter into

the lease with plaintiff. Moreover, counsel for plaintiff represented to the court that

its interest in the matter applied “both as to leaseholder and * * * as the bidder” after

the hearing justice made the comment that plaintiff’s lease was subject to an option

to terminate. Because the hearing justice provided plaintiff with the opportunity to

be heard in its capacity as leaseholder, and because plaintiff entered an appearance

and was given the opportunity to move to intervene in the case to represent that



                                          - 10 -
interest in addition to its interest as bidder, it was entirely within the contemplation

of both the court and defendants that plaintiff would make use of that opportunity to

protect any interest in the matter that it had, including its interest as lessee. We

conclude that, under these facts, the claim that plaintiff now seeks to litigate—

whether Sky Blue was a bona fide purchaser—arises from the same transaction or

series of transactions that was before the hearing justice in the partition action.

      Furthermore, we are not inclined under the facts of this case to adopt the

exception to the doctrine of res judicata that the plaintiff urges upon us. In Seaport

Studios, Inc., we recognized an exception to res judicata that has been adopted by

some jurisdictions “whereby res judicata would not apply to claims stemming from

new rights acquired in the same transaction, but after the complaint was filed in the

first action.” Seaport Studios, Inc., 212 A.3d at 178. In that case, we declined to

adopt that exception under the facts presented because “[t]he defendants [sought] to

relitigate the same issue as in the prior action[.]” Id. We reach the same conclusion

here. Although the issue of whether Sky Blue was a bona fide purchaser was not

specifically litigated before the hearing justice in the partition proceeding, we

decline to adopt an exception that would allow a party to consciously elect to forgo

a fair and full opportunity to be heard and then raise that very claim in a new

complaint at a later date.       To allow this under these circumstances would




                                         - 11 -
substantially undermine the policy underlying res judicata—“to economize the court

system’s time” and resources.6 ElGabri v. Lekas, 681 A.2d 271, 275 (R.I. 1996).

                                        IV

                                    Conclusion

      For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court and remand the papers in this case to the Superior Court.




6
  The defendants also argue that the hearing justice erred by denying their motions
for summary judgment on collateral estoppel grounds, maintaining that there exists
an identity of the issues in both actions. Because we affirm the judgment of the
Superior Court on res judicata grounds, and because defendants did not file a notice
of appeal from the denial of their motions on collateral estoppel grounds, we need
not, and do not, further address the merits on this issue.

                                       - 12 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     BI Boat Basin Associates, LLC v. Sky Blue Pink,
Title of Case
                                     LLC, et al.
                                     No. 2019-115-Appeal.
Case Number
                                     (WC 18-589)

Date Opinion Filed                   December 15, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Francis X. Flaherty


Source of Appeal                     Washington County Superior Court


Judicial Officer from Lower Court    Associate Justice Kristin E. Rodgers

                                     For Plaintiff:

                                     William Mark Russo, Esq.
                                     Matthew John Pimentel, Esq.
                                     Mark Jay Hagopian, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     William J. Conley, Jr., Esq.
                                     Stacey P. Nakasian, Esq.
                                     Diedre E. Carreno, Esq.




SU-CMS-02A (revised June 2020)